Citation Nr: 9914380	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-09 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, to include gum and periodontal disorders.  

2.  Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel




INTRODUCTION

The veteran had active service from October 1954 to October 
1958 and January 1959 to June 1985.  

In a Department of Veterans Affairs (VA) Form 21-526e 
(Veteran's Application for Compensation or Pension at 
Separation from Service) received in July 1985, the veteran 
filed a claim for service connection for a gum disorder.  In 
a rating decision dated in March 1986, the Regional Office 
(RO) denied service connection for dental trauma; however, it 
does not appear that the RO specifically addressed the issue 
of entitlement to service connection for a gum disorder at 
that time.  Additionally, the claims file does not include a 
copy of a letter notifying the veteran of the March 1986 
rating decision.  Therefore, the March 1986 rating decision 
is not final; and the claim for entitlement to service 
connection for a dental disability due to trauma and the 
claim for entitlement to service connection for gum disease 
were still pending when the RO denied service connection for 
periodontal abscess and residuals of dental trauma in 
February 1994.  The veteran perfected an appeal of that 
decision.  In March 1995, the RO denied service connection 
for periodontosis.  The Board of Veterans' Appeals (Board) 
remanded the case in November 1996.  


FINDINGS OF FACT

1.  The veteran filed a claim for entitlement to VA dental 
treatment in July 1985 which was still pending at the time of 
this Board decision.  

2.  The veteran was treated for periodontitis of tooth # 3 in 
service and currently has moderate to early advanced 
periodontitis involving tooth #3; however, that tooth has not 
been extracted.  

3.  No competent evidence is of record that would establish 
that the veteran currently has a compensable dental 
disability which is causally related to service or residuals 
of any dental trauma sustained in service.


CONCLUSIONS OF LAW

1.  A dental disability, to include gum and periodontal 
disorders, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 1991); 38 C.F.R. 
§§ 3.382(c), Part 4, Diagnostic Code 9913 (1993), 38 C.F.R. 
§§ 3.303, 3.382(c), 4.149, 4.150, 17.161, Diagnostic 
Code 9913 (1998).   

2.  The veteran's claims for entitlement to service 
connection for service connection for a compensable dental 
disability and the residuals of dental trauma are not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran must submit a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the VA 
benefit system requires more than just an allegation.  The 
veteran must submit supporting evidence that is sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in 
this section:  

(a)  Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment. 

(b)  Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at the time of discharge or 
release from active service, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition.  

Class II (a)  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (a) (b) 
and (c) (1998).  

Thus, the veteran may establish entitlement to indefinite VA 
dental treatment by establishing service connection for a 
dental disability due to combat wounds or service trauma.  
According to the report of a VA dental examination performed 
in January 1997, the veteran reported that he considered the 
previous periodontal surgery performed in service to have 
been traumatic but he denied any history of "true" dental 
or oral trauma.  The diagnosis was moderate to early advanced 
periodontitis involving tooth #3 with the remaining dentition 
essentially unremarkable, being in excellent periodontal 
health; and it was the examiner's opinion that there was no 
basis for a trauma related disability.  Moreover, the veteran 
has submitted no competent evidence that he currently has 
residuals of what could reasonably be considered dental 
trauma in service.  Therefore, the claim for entitlement to 
Class II VA dental treatment for the residuals of dental 
trauma is not well-grounded; and the VA has no duty to assist 
him in developing facts pertinent to that claim.  Woodson v. 
Brown, 87 F.3d 1304 (Fed.Cir. 1996); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions and set no time limit for applying for treatment.  
This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II dental treatment to a 
one-time completion basis and required that the application 
for treatment be made within one year of release from 
service; and these provisions are contained in the current 
law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and (C); 38 
C.F.R. § 17.161.  

As noted earlier, the veteran was separated from service in 
June 1985 and he submitted a VA Form 21-526e in July 1985, in 
which he filed a claim for service connection for a gum 
disorder.  In March 1986, the RO denied service connection 
for dental trauma.  However, it does not appear that a claim 
for Class II VA dental treatment was addressed at that time.  
Therefore, such a claim was still pending when this case was 
received at the Board.  Furthermore, the claims file does not 
include a copy of a letter notifying the veteran of the March 
1986 rating decision.  Therefore, the March 1986 rating 
decision is not final.  Under the circumstances, entitlement 
to Class II VA dental treatment is warranted for service 
connected conditions shown at the January 1997 VA dental 
examination. 

The veteran contends that service connection is warranted for 
gum and periodontal disorders.  The Board notes that in 
addition to compensation, those having a service-connected 
compensable dental disability or condition, may be authorized 
any dental treatment indicated as reasonably necessary to 
maintain oral health and masticatory function; and there is 
no time limitation for making application for treatment and 
no restriction as to the number of repeat episodes of 
treatment.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§ 17.161 (a)-(c) (1998).  

With regard to the issue of entitlement to service connection 
for a dental disability, to include gum and periodontal 
disorders, the Board notes that gingivitis is not considered 
a disease entity and is not ratable.  38 C.F.R. § 3.382(c) 
(1998).  The Board also notes that there is evidence that the 
veteran has been treated for periodontal disease since 
service.  In a letter dated in February 1997, Art W. Ryder, a 
private dentist, related that he had been treating the 
veteran since January 1987 and had been monitoring his 
progressively degenerating periodontal condition since that 
time.  Additionally, at the January 1997 VA dental 
examination, the veteran voiced no complaints with regard to 
any present periodontal or dental condition.  Additionally, 
with the exception of tooth # 3, examination, including X-
rays, revealed excellent periodontal bone support throughout 
the veteran's mouth.  Tooth # 3 had moderate to slightly 
advanced bone loss and Class III furcation involvement but no 
mobility and was asymptomatic.  The diagnosis was moderate to 
early advanced periodontitis involving tooth #3 with the 
remaining dentition essentially unremarkable, being in 
excellent periodontal health.  The examiner related that he 
had no way of determining from the examination what the 
condition of the veteran's periodontal tissues was during his 
early, middle and late active duty periods.  Nor could the 
examiner determine what happened to the veteran's periodontal 
tissues between his discharge in July 1985 and treatment in 
1994 or since the 1994 treatment.  However, the examiner 
related that he would estimate what he thought the prior 
situation was; and it was the examiner's opinion that there 
was no basis for service connection for prior or present 
periodontal disease.  

The Board notes that the provisions of Diagnostic Code 9913 
were revised effective February 17, 1994.  38 C.F.R. § 4.150.  
Under current VA regulations, periodontal disease (pyorrhea), 
is not a disabling condition, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  38 
C.F.R. § 4.149, Part 4, Diagnostic Code 9913 (1998).

Prior to the enactment of 38 C.F.R. § 4.149 (1995), 
periodontitis or periodontal disease was evaluated under 
Diagnostic Code 9913.  Under the old provisions of Diagnostic 
Code 9913, pyorrhea alveolaris, which refers to marginal 
periodontitis, warranted a noncompensable evaluation.  
Dorland's Illustrated Medical Dictionary, 1396 (27th ed. 
1988); 38 C.F.R. § 4.150 (1993).  Under the provisions of 
38 C.F.R. § 3.382(c) (1993), a diagnosis of pyorrhea in 
service after a reasonable period of service will require 
confirmation by a VA examination, including X-ray, before 
grant of service connection, unless examination is 
contraindicated by factors such as extraction of all pyorrhea 
teeth.  Pyorrhea shown during service after a reasonable 
period of service, involving one or more teeth necessitating 
extraction, is a sufficient basis for grant of service 
connection for the tooth or teeth involved.  

A service dental record shows that examination in October 
1981, many years after the veteran's entrance into service, 
revealed periodontitis or periodontal disease affecting tooth 
# 3.  However, the report of the veteran's retirement medical 
examination in October 1984 and the January 1997 VA dental 
examination both show that tooth # 3 has not been extracted.  
Therefore, service connection for moderate to early advanced 
periodontitis involving tooth #3 is not warranted.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a dental 
disability, to include gum and periodontal disorders.   


ORDER

The appeal is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

